Exhibit99.1 China Pediatric Pharmaceuticals, Inc. Closes $1.5 Million Private Placement Transaction XI’AN, China(BUSINESS WIRE)—Thursday, February 11, 2010. China Pediatric Pharmaceuticals, Inc. (OTC Bulletin Board: CPDU - News) ("China Pediatric Pharmaceuticals " or the "Company"), today announced it has recently closed a private placement financing. In the transaction the Company issued 375,000 shares of the Company's common stock at a price of $4.00 per share for an aggregate purchase price of $1.5 million. The Company plans to use the proceeds of the Regulation S private placement for general corporate purposes such as working capital. "We are glad to see the swift and successful closing of the recent private placement transaction and the support from several investors. The proceeds will strengthen our balance sheet and help us expand our operations capacity as we continue to strive to become the #1 brand of pediatric medicines in China," said Mr. Jun Xia, Chairman and Chief Executive Officer of China Pediatric Pharmaceuticals. "We thank all of our new investors for their support in helping us reach our long term goals." About China Pediatric Pharmaceuticals, Inc.
